OPINION OF THE COURT
Memorandum.
We agree with Special Term that subdivisions (15), (16) and (17) of section 187 and section 190 of the General Business Law do not violate the equal protection clauses of the State and Federal Constitutions. It was not irrational for the Legislature to provide that those employment agencies which require special supervision and licensing by the State may be subject to penal sanctions if they engage in sexual discrimination or other specified illegal acts.
Accordingly, the judgment of Special Term, declaring the statutes constitutional, should be affirmed.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Judgment affirmed, with costs, in a memorandum.